Citation Nr: 0613339	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-20 053A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 until 
October 1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Los Angeles, California 
that denied service connection for residuals of pneumonia.  
The appellant subsequently relocated to within the 
jurisdiction of the Albuquerque, New Mexico RO.

The veteran was afforded a personal hearing in September 2004 
before the undersigned Veterans Law Judge.  The transcript is 
of record.

The case was remanded by a decision of the Board dated in 
December 2004.


FINDING OF FACT

The veteran was treated for pneumonia in service that did not 
result in any chronic residual lung disability.  




CONCLUSION OF LAW

The veteran does not have residuals of pneumonia that are the 
result of disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she now has a chronic respiratory 
disorder that is result of pneumonia in service for which 
service connection should be granted.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the appellant and her representative have been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate the claim.  These 
discussions also served to inform her of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in June 2001, August 2002, and May 2005, the 
RO informed her of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from her, what information or evidence she could 
provide in support of the claim, and what evidence VA would 
try to obtain on her behalf.  The letters also advised her to 
submit relevant evidence or information in her possession.  
38 C.F.R. § 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  The Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the claimant was not notified regarding 
the criteria for rating a disability such as the one claimed 
by her, or of the rules regarding the award of effective 
dates, see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), such issues are not now before the Board.  
Consequently, a remand of the service connection issue is not 
necessary.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate her claim.  Extensive VA and private clinical 
records have been received and associated with the claims 
folder.  The veteran was afforded VA examination in August 
2003, to include a medical opinion.  She was afforded a 
personal hearing at the RO in September 2004 subsequent to 
which the case was remanded for further development.  Under 
the circumstances, the Board finds that further assistance is 
not required.  See 38 U.S.C.A. § 5103A(a)(2).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

The service medical records show that the veteran was treated 
in January 1975 for a three-week history of productive cough.  
X-rays showed a lower lung infiltrate that was interpreted as 
pneumonia.  Antibiotics were prescribed.  She was admitted in 
September 1976 with left lower lobe pulmonary infiltrate and 
productive cough of brownish purulent sputum.  It was 
reported that the appellant was well until three weeks prior 
to admission.  Past medical history included a 10-pack year 
smoking history.  She was treated with medication and her 
symptoms abated.  A diagnosis of left lower lobe viral 
pneumonia was rendered upon discharge some three days later.  
Upon pneumonia check and physical examination for discharge 
from active duty in October 1976, it was noted that she 
continued to have some residual rales and a cough, but that 
an X-ray was clear and she was "non-toxic."

A claim for service connection for a respiratory disorder was 
received in December 1999.  Voluminous VA clinical records 
dating from 1989 reflect that the appellant was treated for 
many complaints and disorders, overwhelmingly related to 
psychiatric disability.  A list of her medications showed 
that she had been prescribed Albuterol for shortness of 
breath.  In September 2000, it was recorded that a chest X-
ray was normal and that a cough had been resolved with 
Albuterol.  In November 2000, it was noted that she had 
chronic dyspnea on exertion, probably due to smoking.  It was 
recommended that she enroll in the smoking cessation clinic.  
At various times, the veteran was also reported to be a 
substance user, primarily heroin.

Clinical records from the University of New Mexico health 
system reflect that the appellant was admitted in August 1994 
after a fall, with trauma to the chest.  She came into the 
emergency room complaining of right-sided chest pain, nausea, 
shortness of breath, and vomiting.  A chest X-ray revealed a 
large right pleural effusion that layered significantly on 
the right lateral decubitus.  Thoracentensis was performed in 
the emergency room that yielded 800 cubic centimeters to one 
liter of blood, followed by closed thoracotomy.  Discharge 
diagnoses included hemothorax.  

The veteran was admitted to the University of New Mexico 
Hospital and diagnosed with pneumonia in November 1994.  She 
was seen in consultation in January 1995 where it was 
indicated that she was being evaluated for recurrent 
pneumonia with recent acute onset of a productive cough, 
chest pain and fever.  Following evaluation, a diagnosis of 
right lower lobe pneumonia was rendered.  The physician 
commented that the appellant had had recurrent pneumonia 
located in different regions and that there was a high 
probability that underlying lung disease was secondary to 
tobacco plus use of substances used to cut heroin.  It was 
found that she likely had community acquired pneumonia.  

The veteran presented testimony upon personal hearing on 
appeal in September 2004 to the effect that she developed 
pneumonia in service for which she was hospitalized for four 
months.  She related that thereafter, she developed pneumonia 
whenever the weather turned cold. 

The veteran was afforded a VA examination in August 2005, to 
include a medical opinion.  The examiner stated that the 
claims folder was thoroughly reviewed.  Comprehensive and 
detailed clinical history and background was presented and a 
physical examination was performed.  Following evaluation and 
diagnostic testing, a diagnosis of bronchitis was rendered.  
It was noted that the diagnosis was based on a history of 
chronic daily cough, smoking history and current normal chest 
X-ray and pulmonary function tests.  The examiner stated that 
upon review of the claims folder, other records and current 
examination, there were no pulmonary residuals detected at 
that time that were related to left lower lung pneumonia 
during military service. 

The evidence reflects that the veteran was indeed treated for 
pneumonia in service.  There is no indication, however, that 
she was admitted for any extended period as she testified on 
personal hearing in September 2004.  Upon being discharged 
from service for pregnancy in October 1975, it was recorded 
that she continued to have a cough and residual rales but 
that a chest X-ray was completely normal.  

The appellant testified that she subsequently developed 
pneumonia whenever the weather turned cold.  However, there 
is no indication in the record that she had any recurrent 
pathologic process of this nature until after she sustained a 
traumatic hemothorax as the result of a fall in August 1994.  
The Board finds that in view of such, chronicity of in-
service symptomatology is not established.  See 38 C.F.R. 
§ 3.303 (2005).  The record reflects that after being treated 
for pneumonia in January 1995, her physician stated that 
there was a high probability that the underlying lung disease 
was secondary to tobacco use, in addition to substances used 
to cut heroin.  Moreover, when examined by the VA in August 
2005, the examiner opined that there were no current 
residuals of pneumonia that the veteran was treated for in 
service.  

The Board finds under the circumstances that the evidence 
does not support a finding that the appellant currently has 
residuals of pneumonia that began in service.  See 
38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303,  The VA examiner's opinion is uncontradicted and 
causes the Board to conclude that the preponderance of the 
evidence is against the claim.  Service connection for 
residuals of pneumonia must therefore be denied.


ORDER

Service connection for residuals of pneumonia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


